DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 03/06/2020.
Claims 1-13 are pending.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Usami et al discloses an audio reproduction apparatus having a signal correction unit that corrects reproduction signals such that the sound image localized according to the reproduction signals are localized are substantially identical positions to a calculated localization position.
	Chon et al discloses a 3D sound reproducing apparatus that rendering signals to a channel to be reproduced according to channel information and a frequency of the multichannel audio signal, and mixing the rendered signals.
	Suenaga discloses a virtual sound source position determining unit that determines a position of the virtual sound source from which a sound represented by a sound signal is output based on detected motion of a user.

Kim et al discloses a method for reproducing virtual sound using a two-channel speaker system including sensing a listener position and generating a listener position compensation values to compensates output values of the two-channel virtual sound.
Iida et al discloses a sound image localization apparatus with sound signal localization processing based on target position information with filter computing unit control.
Osman discloses a sound localization apparatus for determining a location in space of the head of a user and operation for determining a sound for two speakers being associated with each of the ears of the user.
Choi et al discloses a sound system having a rendering unit to process the audio signal for plurality of channels using a rendering algorithm based on position of loud speaker corresponding to the plurality of channel.
Squires et al discloses a method for providing an audio signal comprising spatial information relating to a location of virtual source in a sound field with respect to a user position, and obtaining an indication of the user movement for panning for panning function of audio signal component.

Allowable Subject Matter
Claims 1-13 are allowed over prior art of record.
The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-13 are allowable over the art of record because the prior art of record disclosed above does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1, 2 and 13. 
	The closest cited prior art listed above disclose various systems and method for audio signal localization and spatial control and audio signal rendering control for the different systems that are relevant to the instant application.  However, none of the prior art discloses or suggests the claimed invention as recited in the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	05/08/2021